(Slip Opinion)            Cite as: 595 U. S. ____ (2021)                                 1

                                      Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order that
       corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                      _________________

                                 No. 21–588 (21A85)
                                      _________________


     UNITED STATES, PETITIONER v. TEXAS, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                                 [December 10, 2021]

  PER CURIAM.
  The writ of certiorari is dismissed as improvidently
granted. The application to vacate stay presented to
JUSTICE ALITO and by him referred to the Court is denied.

                                                                     It is so ordered.

  JUSTICE SOTOMAYOR would grant the application to va-
cate stay in No. 21A85 and dissents from the dismissal of
No. 21–588 as improvidently granted.